Citation Nr: 1300375	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  04-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Education Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under the provisions of Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran had active duty in the Army from September 6, 1989 to May 18, 1992. 

This matter was originally on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claim for educational assistance under Chapter 30 of Title 38, United States Code. 

In December 2004, the Veteran appeared and testified at a Travel Board hearing held before a Veterans Law Judge who is now retired.  A copy of the hearing transcript has been associated with the claims folder. 

It is noted that the Veteran's claim was previously denied by the Board in a July 2005 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2007, the Veteran, through his representative, and the Secretary of Veterans Affairs (the parties) submitted a Joint Motion for Remand requesting that the Board's July 2005 decision denying the Veteran's claim for Chapter 30 educational assistance benefits be vacated and his claim be remanded for further adjudication.  In a January 2007 Order, the Court granted the motion and remanded the case to the Board for further appellate review. 

In July 2007, February 2009 and May 2010, the Board remanded the issue on appeal for further evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted in the Introduction, the Veterans Law Judge, who held the Travel Board hearing in this case in December 2004 and signed the July 2005 Board decision and the later July 2007, February 2009 and May 2010 remands, has subsequently retired from the Board.  The Board notified the Veteran in a November 2012 correspondence that the Veterans Law Judge who held his prior Board hearing was no longer employed by the Board and he was entitled to a new Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  In response, the Veteran asked for a new videoconference Board hearing at the RO. Thus, the Board finds that, on remand, the Veteran should be scheduled for a videoconference Board hearing at the RO.    38 U.S.C.A. § 7107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO. A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


